 

Exhibit 10.3

 

FIRST AMENDMENT TO ADVISORY AGREEMENT

  

This FIRST AMENDMENT TO ADVISORY AGREEMENT (this “Amendment”) is made as of June
16, 2017, by and among American Realty Capital Healthcare Trust III, Inc., a
Maryland corporation (the “Company”), American Realty Capital Healthcare Trust
III Operating Partnership, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Realty Capital Healthcare III Advisors, LLC, a
Delaware limited liability company (the “Advisor”).

 

RECITALS:

 

WHEREAS, the Company, the Operating Partnership, and the Advisor are parties to
that certain Advisory Agreement dated as of August 20, 2014 (the “Advisory
Agreement”);

 

WHEREAS, the Company, the Operating Partnership, ARHC TRS Holdco III, LLC
(“Holdco Seller”), Healthcare Trust Inc. (“HTI”), Healthcare Trust Operating
Partnership, L.P. (“HTI’s Operating Partnership”), and ARHC TRS Holdco II, LLC
(“Holdco Buyer”) have entered into that certain Purchase Agreement dated as of
even date herewith (the “Purchase Agreement”), whereby the Company, through the
Operating Partnership and Holdco Seller, has agreed to sell substantially all of
its assets to Healthcare Trust Inc., through HTI’s Operating Partnership and
Holdco Buyer (the “Sale”), as more particularly described in the Purchase
Agreement;

 

WHEREAS, the Sale is subject to the approval of the Company’s stockholders and
such closing, if the stockholder approval is obtained, is expected to take place
in August, 2017; and

 

WHEREAS, the Company, the Operating Partnership, and the Advisor wish to amend
the Advisory Agreement to set forth the post-closing services to be provided by
the Advisor.

 

NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.          Services. Notwithstanding anything in the Advisory Agreement to the
contrary, the Advisor hereby agrees, from the Closing under the Purchase
Agreement until the liquidation of the Company (which is expected to be fourteen
(14) months after such Closing) to provide financial, legal, SEC-related, and
other services to the Company and the Operating Partnership, for the purposes of
(i) winding down the Company, (ii) executing the plan of liquidation, and (iii)
making two or more distributions to the Company’s stockholders in liquidation
(the “Post-Closing Services”).

 

2.          Fees. In consideration of the Post-Closing Services, the Company
shall cause to be paid to the Advisor those certain transition services fees and
certain of those administrative expense reimbursements, as more particularly
described in Sections 4(a)(ii) and (iii) of that certain Letter Agreement of
even date herewith regarding the reimbursement of excess organization and
offering expenses and excess oversight expenses (the “Letter Agreement”), which
amounts (by separate agreement) shall be applied upon such Closing as an offset
to the Excess Amount set forth in the Letter Agreement. No fees shall be paid to
Advisor following the Closing under the Purchase Agreement, other than as set
forth in this Section 2.

 

Page 1

 

  

3.          Properties not Purchased by HTI. In the event that the Company does
not sell one or more of its properties as a result of the provisions of Section
10.11 (Eminent Domain; Condemnation) and/or Section 10.12 (Risk of Loss) of the
Purchase Agreement, the Advisor agrees, at that time, to enter into a property
management agreement with (i) the local property manager for the affected
property(ies) and/or (ii) American Realty Capital Healthcare III Properties, LLC
in order to manage the property(ies) subject to Section 10.11 and/or Section
10.12 of the Purchase Agreement.

 

4.          Termination. Notwithstanding anything in this Amendment, in the
event of a termination under Article 9 of the Purchase Agreement, this Amendment
shall be null and void.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Page 2

 

  

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Advisory Agreement as of the Effective Date.

 

  AMERICAN REALTY CAPITAL HEALTHCARE
TRUST III, INC.       By: /s/ W. Todd Jensen   Name: W. Todd Jensen   Title:
President and Interim Chief Executive Officer       AMERICAN REALTY CAPITAL
HEALTHCARE III
OPERATING PARTNERSHIP, L.P.       By: American Realty Capital Healthcare Trust
III, Inc., its General Partner       By: /s/ W. Todd Jensen   Name: W. Todd
Jensen   Title: President and Interim Chief Executive Officer       AMERICAN
REALTY CAPITAL HEALTHCARE III
ADVISORS, LLC       By: /s/ Jesse C. Galloway   Name: Jesse C. Galloway   Title:
Authorized Signatory

 

Page 3

